THE LAZARD FUNDS, INC. Lazard Emerging Markets Equity Portfolio Supplement to Summary Prospectus dated April 30, 2014 The change described below is effective December 31, 2014. The following replaces "Management – Portfolio Manager/Analysts" in the Summary Prospectus: James M. Donald, portfolio manager/analyst on the Investment Manager's Emerging Markets Equity team, has been with the Portfolio since November 2001. Rohit Chopra, portfolio manager/analyst on the Investment Manager's Emerging Markets Equity team, has been with the Portfolio since May 2007. Monika Shrestha, portfolio manager/analyst on the Investment Manager's Emerging Markets Equity team, has been with the Portfolio since December 2014. John R. Reinsberg, portfolio manager/analyst on the Investment Manager's Global Equity and International Equity teams, has been with the Portfolio since July1994. December 19, 2014
